Citation Nr: 0716705	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for signet ring 
adenocarcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for colon polpys and 
signet ring adenocarcinoma.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2004, the 
veteran indicated that he wanted to have a local hearing with 
a Decision Review Officer (DRO).  He subsequently submitted a 
statement via his representative in October 2004, wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  

The Board notes that the veteran's representative has 
asserted in the April 2007 informal hearing presentation, 
that the two issues on appeal should be service-connected or 
at least secondary to the veteran's service-connected 
diabetes mellitus, type II.  The issue of service connection 
for colon polyps and signet ring adenocarcinoma secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of colon polyps, including exposure to herbicides, 
is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of signet ring adenocarcnoma, including exposure to 
herbicides, is not of record.




CONCLUSIONS OF LAW

1.  Colon polyps were not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Signet ring adenocarcinoma was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

The veteran asserts in a statement received by VA in February 
2004 that he developed colon polyps and signet ring 
adenocarcinoma as a result of being exposed to Agent Orange 
while he was in Vietnam during his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.309(e) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for colon polyps and signet ring 
adenocarcinoma.  The evidence of record indicates that the 
veteran was first diagnosed with colon polyps and signet ring 
adenocarcinoma in December 1998 and December 2000, 
respectively.  The veteran's argument is that he developed 
the two disabilities as a result of herbicide exposure.

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicide agents during such service.  However, both colon 
polyps and signet ring adenocarcinoma are not among the 
diseases, listed under 38 C.F.R. § 3.309(e), for which 
service connection, on a presumptive basis, due to herbicide 
exposure, is available.  Therefore, there is no basis to 
grant service connection for colon polyps and signet ring 
adenocarcinoma on a presumptive basis.

The record also presents no basis for grant of service 
connection for colon polyps and signet ring adenocarcinoma on 
a direct basis.  The veteran has not asserted that he had 
symptoms of colon polyps and signet ring adenocarcinoma in 
service, and the evidence of record does not suggest this 
either.  The veteran's service medical records contain no 
complaints, diagnoses, or treatments relating to colon polyps 
and signet ring adenocarcinoma, and clinical evaluation of 
the veteran upon separation in January 1972 found no 
abnormalities.  As previously stated, the first objective 
medical evidence that the veteran suffered from colon polyps 
and signet ring adenocarcinoma was in December 1998 and 
December 2000, many years after service.  The Board is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, there is no objective medical evidence of record of 
the claimed disabilities during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  Such evidence is lacking in this case, and 
continuity of symptomatology after service is therefore not 
demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnoses of colon polyps and 
signet ring adenocarcinoma to any aspect of the veteran's 
active service, to include his presumed exposure to 
herbicides in service, and the veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his current diagnoses of 
colon polyps and signet ring adenocarcinoma.

The Board is aware of the veteran's contentions that his 
colon polyps and signet ring adenocarcinoma are somehow 
etiologically related to service, including herbicide 
exposure; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnoses to service, service connection for colon polyps and 
signet ring adenocarcinoma are denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for colon polyps and signet ring 
adenocarcinoma, and there is not doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 letter.  In the June 2003 letter, 
VA informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records dated November 1997 to September 2002.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for colon polyps and signet ring adenocarcinoma, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the disabilities and service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between his disabilities and service, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disabilities relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for signet ring 
adenocarcinoma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


